Case 3:18-cv-01495-LAB-MDD Document 91 Filed 05/06/20 PageID.911 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
     RYAN GARY DENHAM, et al.,                       CASE NO. 18cv1495-LAB (MDD)
10
                                       Plaintiffs,
11                                                   ORDER DENYING MOTION FOR
                         vs.                         LEAVE TO FILE THIRD AMENDED
12                                                   COMPLAINT [Dkt. 78]
     GLOBAL DISTRIBUTION SERVICES,
13   INC. d/b/a AMERICA’S ALLIANCE d/b/a
14   AMERICA’S CHOICE GARAGE DOOR
     SERVICE, et al.,
15                                  Defendants.
16         This is a labor dispute concerning whether the Defendants—a collection of garage
17   door servicers—violated the Fair Labors Standards Act (“FLSA”) by failing to pay Plaintiffs
18   overtime compensation. In addition to the Corporate Defendants, Plaintiffs have sued
19   several individual officers of those entities, asserting that these Individual Defendants
20   exercised supervisory control under the FLSA. The motion before the Court is whether
21   Plaintiffs should be permitted to amend their complaint to add an additional Individual
22   Defendant, Brandon Campbell. For the reasons below, that motion is DENIED.
23         In late January 2020, as discovery in this case was heating up, Plaintiffs served
24   Defendants with a series of deposition notices indicating they intended to depose various
25   individuals associated with the Corporate Defendants. Some of these individuals had been
26   named as Individual Defendants in the case, but some had not. Defendants’ counsel
27   responded to the notices with available dates for depositions and suggested that Plaintiffs
28   “might want to depose Brandon Campbell and Jason Romasceski [sic] first as they are more



                                               -1-
Case 3:18-cv-01495-LAB-MDD Document 91 Filed 05/06/20 PageID.912 Page 2 of 3



 1   knowledgeable about the day-to-day operations of the business.” See Motion, Dkt. 78,
 2   Ex. A. Plaintiffs understood this communication to mean that Campbell, who was not yet
 3   named in the case, might be a potential defendant, and inquired whether Defendants would
 4   oppose Plaintiffs’ request for leave to file an amended complaint naming Campbell.
 5   Defendants, unsurprisingly, declined. This contested motion followed.
 6         The key question before the Court is whether Plaintiffs should be permitted to amend
 7   their complaint to add Campbell as a defendant despite the fact that the Court-imposed
 8   amendment deadline of October 25, 2019 has long since passed. Plaintiffs argue that good
 9   cause exists to permit the amendment because the addition of Campbell is based on
10   information produced after the amendment deadline passed.          Defendants dispute this
11   premise and argue that, in any event, amendment should be denied as futile.
12         Under Rule 16, a motion to amend filed after the amendment deadline may only be
13   granted if the plaintiff demonstrates “good cause.” The focus of Rule 16’s “good cause”
14   analysis is whether the moving party was diligent in seeking leave to amend. “If that party
15   was not diligent, the inquiry should end.” Johnson v. Mammoth Recreations, Inc., 975 F.2d
16   604, 609 (9th Cir. 1992). If a plaintiff succeeds in showing good cause under Rule 16, the
17   court then turns to the traditional amendment analysis under Rule 15, which considers five
18   factors: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of
19   amendment, and (5) whether the plaintiff has previously amended his complaint. Under
20   Rule 15, leave to amend is “freely given when justice so requires,” and the policy favoring
21   amendment is applied with “extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316
22   F.3d 1048, 1051 (9th Cir. 2003).
23         It is unnecessary to reach the Rule 15 analysis here because Plaintiff has not
24   demonstrated “good cause” under Rule 16. Plaintiffs argue that they were unable to add
25   Campbell as a defendant before February 19, 2020—the date they filed this motion—
26   because they were unaware of Campbell’s involvement prior to Defendants’ counsel
27   deposition-scheduling email, which suggested that Campbell was “knowledgeable about the
28   day-to-day operations of the businesses.” Plaintiffs’ own motion belies this argument. As



                                                -2-
Case 3:18-cv-01495-LAB-MDD Document 91 Filed 05/06/20 PageID.913 Page 3 of 3



 1   early as November 18, 2019, Defendants produced in discovery an email in which Campbell
 2   apparently signed off on several commission payments to Plaintiffs. See Motion, Ex. B.
 3   Assuming, as Plaintiffs do, that this email suggests Campbell exercised supervisory control
 4   over Plaintiffs’ employment, this indicates Plaintiffs were on notice of Campbell’s potential
 5   liability three months before they first moved for leave to add him as a defendant. Especially
 6   given the age of this case, the Court cannot countenance such delays by finding good cause
 7   to permit amendment.
 8          The Court’s conclusion that Plaintiffs lack good cause to amend is bolstered by the
 9   substance of their proposed amendment.          In their proposed amended complaint, the
10   allegations against Campbell are no different in substance than the allegations against the
11   existing Individual Defendants. Plaintiffs allege, for example, that Campbell is listed online
12   as “CFO, RMO, CEO and President and/or Registered Agent of the . . . entity Defendants,”
13   that he “is/was active in day-to-day operations of the company,” and that, upon information
14   and belief, he “has/had the power to hire and fire employees; supervise and/or control the
15   employees’ work schedules and/or work conditions of employment; determine the rate or
16   method of pay; and control/maintain employees’ work records.” Proposed Complaint at
17   ¶¶ 76, 78, 79. As Defendants correctly point out, the only new fact Plaintiffs allege is that
18   Campbell is listed online as corporate officer of the entity defendants, a fact Plaintiffs were
19   aware of well before the amendment cutoff date. Because the proposed amendment is not
20   based on new information obtained after the cutoff date, Plaintiff’s have not demonstrated
21   that good cause exists to permit amendment.
22          Plaintiffs’ Motion for Leave to File a Third Amended Complaint is DENIED. Dkt. 78.
23   This case was filed nearly two years ago and, largely due to the parties’ start-and-stop
24   settlement discussions, it has not meaningfully advanced past basic discovery. It’s time to
25   kick this case into a higher gear.
26          IT IS SO ORDERED.
27   Dated: May 6, 2020
28                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge


                                                 -3-
